DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to the election filed January 19, 2022.

Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on January 19, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to memory arrays:
Fukuzumi et al. (US 2012/0181602 A1)	Hashimoto (US 2011/0031630 A1)	Ishikawa et al. (US 2010/0323505 A1)	Lee et al. (US 2010/0090286 A1)
Lee et al. (US 2011/0121403 A1)		Maeda et al. (US 9,412,756 B2)
Shim et al. (US 2012/0077320 A1)	Watanabe (US 2011/0031547 A1)
Yu et al. (2012/0187471 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




IMS
February 15, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822